Citation Nr: 0812503	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas

THE ISSUE

Entitlement to service connection for lumbosacral sprain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1995 to April 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in relevant part, denied the 
veteran's claim of entitlement to service connection for 
lumbosacral sprain.  A Statement of the Case was issued by 
the Roanoke, Virginia RO.  The veteran's claims file has 
since been transferred to the Wichita, Kansas, RO, which now 
has jurisdiction over the veteran's claim.

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's current lumbosacral sprain is related to 
his active military service.


CONCLUSION OF LAW

The veteran's lumbosacral sprain is related to his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a lumbosacral sprain 
disability.  He states that his back was injured multiple 
times during service and that it has been painful since 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Analysis

At the outset, the Board notes that a current diagnosis of 
lumbosacral sprain is of record, as a VA examiner, in June 
2005, indicated that the veteran had a diagnosis of 
lumbosacral sprain.  See generally, 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).  

Additionally, the Board notes that there are documented 
incidents of back pain and injuries in service.  In January 
2000, the veteran reported pain in his middle back.  The 
veteran was noted to have lower back pain in November 2001, 
which he attributed to lifting boxes.  The diagnosis was 
mechanical lower back pain.  In March 2005, the veteran, it 
was noted that the veteran had incurred a back strain since 
his last physical examination in June 2000.  On a separation 
examination performed in April 2005, the veteran's spine was 
noted as normal, but the veteran noted that he had sprained 
his back in September 1997 and November 2001.  

At the veteran's hearing in 2008, the veteran discussed 
multiple incidents where his back was injured in service, 
including incidents in 1996, 1997, 2001, and 2003.  Not all 
of these incidents are documented in the veteran's service 
medical records.  However, at least one of them (the November 
2001 incident) is.  The veteran testified that he has had 
back pain since these incidents.  The veteran is competent to 
report pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The veteran was discharged in April 2005 and 
filed his claim for service connection for his back injury 
immediately upon discharge.  Based on the foregoing, the 
record shows that the veteran has incurred in-service 
injuries and experienced pain since service.  

The record also shows that the veteran's current back 
disorder is related to service.  The veteran was examined in 
June 2005, less than two months after his separation from 
service.  Although the examiner did not make a determination 
regarding whether the veteran's injury was connected to his 
service, a diagnosis of lumbar strain was noted.  In 
addition, the veteran has denied any intervening injury to 
his back after service. 

Based on the foregoing, the Board finds that the evidence 
supports the veteran's claims of entitlement to service 
connection for his back condition.  A current diagnosis of 
lumbosacral strain was made merely two months after the 
veteran's separation from service, and there is documentation 
of injuries to the veteran's back in service.  In addition, 
the veteran's testimony, stating that he has had back pain 
since service is competent and credible.  The appeal is 
granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and not 
prejudicial to the veteran.  


ORDER

Service connection for lumbosacral sprain is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


